Citation Nr: 1431854	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-41 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, to include as secondary to service-connected tinnitus, and if so, whether service connection is warranted.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, declining to reopen the Veteran's claim of entitlement to service connection for headaches for failure to submit new and material evidence and denying his claim of entitlement to TDIU benefits.  Numerous additional issues were denied as well.  However, the Veteran specifically limited his appeal to the Board to the issues of entitlement to service connection for headaches and entitlement to TDIU benefits.  

In his October 2010 appeal to the Board, the Veteran requested that he be scheduled for a Board hearing at his local RO.  However, in January 2011, VA received a formal withdrawal of the Veteran's request for a hearing.  

In addition to the physical claims file, electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with these claims.  The additional evidence associated with these systems, including VA treatment records through September 2012 and an argument from the Veteran's representative dated March 2014, has been reviewed in conjunction with the below decision.  


FINDINGS OF FACT

1.  The April 1994 rating decision declining to reopen the claim of entitlement to service connection for headaches was not appealed and is final.  

2.  Evidence received since the April 1994 rating decision, while new, is not material as it does not relate to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for headaches or raise a reasonable possibility of substantiating the claim.  

3.  The evidence of record demonstrates that the Veteran is not unable to obtain or maintain a substantially gainful occupation as a result of his service-connected tinnitus and bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The April 1994 rating decision declining to reopen the Veteran's claim of entitlement to service connection for headaches is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has not been received and the claim of entitlement to service connection for headaches is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for establishing entitlement to TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In December 2008, VA sent a letter to the Veteran explaining how a claim for TDIU is established.  This letter also notified the Veteran that he was previously denied service connection for headaches because there was no evidence of in-service treatment, complaints or diagnoses of headaches.  The letter also informed the Veteran as to what was required to reopen a previously denied claim.  The Veteran was provided additional letters in June 2010 and December 2010 notifying him of additional types of evidence he could submit to support his claim.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in May 2010 and December 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Private treatment records and records from the Social Security Administration (SSA) have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Headaches

The Veteran contends that he is entitled to service connection for headaches.  This claim was previously denied in a rating decision dated April 1994.  This decision was denied because there was no evidence of record to indicate that a disability associated with chronic headaches was caused by military service.  Therefore, for the claim to be reopened, the evidence must address this unestablished fact.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

The Board finds that the evidence submitted since the April 1994 rating decision is new.  However, this evidence is not material to the Veteran's claim.  Since the April 1994 rating decision, VA has received no evidence to suggest that the Veteran suffers from a chronic headache disorder that manifested during, or as a result of, active military service, or, that is secondary to a service-connected disability.  

The Veteran has alleged that his headaches have either been caused by, or permanently aggravated by, his now service-connected tinnitus.  Service connection for tinnitus was established in a September 2010 rating decision.  However, the record contains no competent or credible evidence in support of this assertion.  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that a new etiological theory does not constitute a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").  

Additional VA treatment records have been associated with the claims file as well.  A June 1990 record reflects that the Veteran was "beat up last night."  The Veteran was complaining of headaches, but it was noted that these had since resolved.  According to a January 1995 record, the Veteran was complaining of symptoms of dizziness and chills.  It was noted that 2 weeks prior the Veteran fell off of a roof and hit his head.  The record also contains a treatment note dated June 1997.  The Veteran reported that his head did not "feel right" and that he had headaches.  It was further noted that he was assaulted in March 1997.  A computed tomography (CT) scan from March 1997 reflects a small hematoma along the left parietal region of the scalp.  However, the remainder of the skull was deemed to be unremarkable.  A March 1998 record also notes that the Veteran was having headaches.  There is no mention of a relation to military service or his service-connected tinnitus, or, a diagnosis of a chronic disability associated with headaches.  As such, this evidence does not raise a reasonable possibility of substantiating the Veteran's claim.  

In May 2010, the Veteran underwent a VA examination.  The examiner opined that it was less likely than not that the Veteran's headaches were related to complaints of headaches in service.  It was noted that the sole, isolated vascular headache complaint of record occurred 19 months prior to the documented "blow of the head" noted in 1971.  All subsequent complaints appeared to have occurred after the accident.  Also, the Veteran's history of long-term blackouts appeared to be associated with alcohol abuse.  He subsequently experienced altercations resulting in direct blows to the head with many incarcerations.  Due to this history, the examiner opined that the Veteran's headaches were less likely as not caused by or the result of service.  A negative medical opinion does not raise a reasonable possibility of substantiating the Veteran's claim, and as such, this evidence is not material.  

The Veteran was afforded an additional VA examination in December 2010.  The Veteran alleged that his current headaches were caused by, or permanently aggravated by, his service-connected tinnitus.  However, upon examination, the examiner opined that the Veteran's headaches were not caused by or a result of the Veteran's tinnitus.  The examiner explained that the record showed no subjective reports of tinnitus at the time of the Veteran's initial complaints.  Rather, the Veteran's post-service numerous and serious physical injuries stemming from falls and blows to the head with resultant concussions were most often associated with reported headaches.  Furthermore, the injuries that may have likely been related to the Veteran's alcohol use were more likely the etiology for the Veteran's claimed headaches.  As such, the examiner concluded that the Veteran's current headaches were not related to, caused by or aggravated by his service-connected tinnitus.  Again, a negative medical opinion does not raise a reasonable possibility of substantiating the Veteran's claim.  

Records from the SSA have also been associated with the claims file since 1994.  These records reflect extensive medical and psychiatric treatment.  However, these records fail to reflect that the Veteran has been diagnosed with a chronic disability associated with headaches, or that his reported headaches manifested during, or as a result of military service, or that they are secondary to a service-connected disability.  The Veteran was treated in August 1974 for multiple gunshot wounds.  An examination of the head revealed it to be normocephalic.  According to a record dated July 1979, the Veteran was struck over the head with a chair during a domestic dispute.  None of these records provide any information relating the Veteran's headaches to either military service or a service-connected disability.  As such, this evidence is not material to the claim on appeal.  

Additional private treatment records have also been submitted by the Veteran.  According to a July 2011 evaluation from Seven Counties Services, the Veteran was shot in the back of the head in 1996 during a bar robbery.  A copy of an August 1974 record also reflects that the Veteran was treated for multiple gunshot wounds.  This evidence too fails to address any connection between the Veteran's headaches and either military service or a service-connected disability.

Lay statements in support of the Veteran's claim have also been submitted.  According to an individual with the initials T. C., she would often have to take the Veteran home due to the severity of his headaches.  The severity of the Veteran's headaches, however, is not material.  VA is lacking any evidence relating headaches to military service or a service-connected disability, and this statement fails to address this fact.  A number of other lay statements discussing the Veteran's psychiatric conditions have also been associated with the record.  However, these are not relevant to his claim for headaches.  

Finally, the Veteran himself has submitted additional statements in support of his claim.  A statement received in January 2011 notes that the Veteran has been suffering from headaches since military service and that a typical headache would come on after the ringing in his ears.  However, in April 1994, the Veteran already alleged a connection between his headaches and military service.  As previously discussed, a new theory of entitlement is also not new evidence.  As such, the Veteran's assertions do not qualify as new and material evidence.  

The above evidence, while new, is not material to the Veteran's claim.  The record contains no evidence to suggest that the Veteran's headaches manifested during, or as a result of, active military service.  In addition, the evidence fails to suggest that the Veteran suffers from a chronic headache disorder that manifested as a result of his service-connected tinnitus, or, that was permanently aggravated by his service-connected tinnitus.  In fact, the preponderance of the evidence of record suggests that this is not the case.  As such, new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for headaches has not been submitted.  

TDIU

The Veteran also contends that he is entitled to TDIU benefits.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran is not unable to obtain or maintain a substantially gainful occupation as a result of service-connected disabilities.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for tinnitus (rated as 10 percent disabling) and hearing loss (rated as 0 percent disabling), for a combined rating of 10 percent.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 4.16(a).  

Nonetheless, entitlement to a TDIU on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

The evidence of record fails to reflect that the Veteran suffers any impact on employment due to his service-connected tinnitus and hearing loss.  According to the May 2010 VA audiometric examination report, the Veteran's hearing loss and tinnitus impacted him in that it required him to increase the volume of the television and music.  There is no evidence of record to suggest that this prevents the Veteran from obtaining or maintaining a substantially gainful occupation.  

Furthermore, in his original May 2008 claim for TDIU benefits, the Veteran asserted that he was unable to work due to his alcoholism, schizophrenia and nervous condition.  Also, in a statement dated January 2010, the Veteran indicated that he was forced to quit his job because of a nervous condition and PTSD.  The Veteran previously reported in August 1997 that he was not working due to injuries to the back, neck, knee and right foot incurred in October 1996.  The Veteran is not service-connected for any of these conditions.  Finally, in testimony provided in March 1999, the Veteran asserted that he could not work due to injuries sustained in a fall at work.  There is no evidence of occupational impairment stemming from either tinnitus or hearing loss.  As such, a claim of entitlement to TDIU benefits cannot be granted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to TDIU benefits must be denied.  


ORDER

New and material evidence has not been submitted and the claim of entitlement to service connection for headaches is not reopened.  

The claim of entitlement to TDIU benefits is denied.  



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


